As filed with the Securities and Exchange Registration No. 333-56297 Commission on December 16, 2014 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 49 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) J. Neil McMurdie, Senior Counsel Voya Retirement Insurance and Annuity Company One Orange Way, C2N, Windsor, CT 06095-4774 860-580-2824 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on , pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date), pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Group or Individual Deferred Variable Annuity Contracts PARTS A AND B The
